DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Felice (US 8,615,319) in view of Medina (US 5,907,318).
Felice teaches the yarn crafting system substantially as claimed including a computer (109) and a control device (101, 102, 126) electrically coupled to the computer (109).  Furthermore, Felice teaches the functional recitation of use, namely “wherein a series of stitches in a yarn crafting process involving a plurality of crafting articles (e.g. scarf) is tracked and retrievable stored through manipulation of a control device. However, Felice’s computer control devices do not include a foot pedal control device. Medina discloses computer control devices which include a foot pedal control device (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the computer system of Felice with a foot pedal control device as is well known given the disclosure of Medina for the purpose of providing an additional input system which may be utilized while knitting, needlepoint and weaving. Regarding claim 8,  further comprising a design center for exporting the crafting pattern and associated list of materials for subsequent download by remote users. Regarding claim 9, Felice does explicitly disclose a voice control functionality configured to be activated by a set of predefined word commands for navigating the crafting pattern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a voice control functionality configured to be activated by a set of predefined word commands for navigating the crafting pattern for the purpose of allowing for hands free control of the knitting program.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw